Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-3 and 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11066545 Perry et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims are not identical, they overlap to the extent that one of ordinary skill in the art practicing the instantly claimed inventions would practice the patented inventions and vice versa.

4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2009/0169715 Dias et al.

Dias discloses a composition of lubricious copolymeric electrolyte having a weight average molecular weight of about 1000 to about 1,000,000 g/mole. See Dias, paragraph [0016]. Dias prefers poly(acrylamide-co-acrylic acid) salts as their copolymeric electrolyte. See Dias, paragraph [0021].  These polymers of Dias are not described as being block or graft copolymers or as having any other specific polymer structure.  They are therefore taken to be random copolymers.  The poly(acrylamide-co-acrylic acid) salts of Dias fall within the scope of the instant claim 19.  The acrylic acid moieties are the plurality of coupling groups on the main backbone of polymer of the instant claims including the instant claims 16 and 19.  The compositions are in the form of solutions. See Dias, paragraph [0023]. Dias describes their hydrophilic coatings, which include the above discussed poly(acrylamide-co-acrylic acid) salts, as being bound to their primer layer due to polymer entanglements. See Dias, paragraph [0056]. The mixture of solvent based hydrophilic coating and primer layer having these polymer entanglements falls within the scope of the instant claim 16, particularly at some point in the drying process.  This entangled polymer network of Dias necessarily has physically entangled polymer which forms a network based on Dias’ description of their entangled molecules.  The entanglement constitutes and necessitates the instantly claimed “physically interacting chains having a mesh structure that defines the physically entangled polymer network wherein the mesh structure includes a network of polymer molecules arranged through physical entanglement”.  The monomer contents, monomer sequencing, and molecular lengths of the molecules of Dias necessarily define the spacing that is necessarily within polymer matrices because molecules cannot form continuous solids with no spacing therein due to their physical nature and geometry.  The voids in Dias’ entangled molecules are therefore systematically spaced by the nature of their molecules.  The instantly claimed “such that systematic spaces exist within the material between/among the polymer molecular chains” is therefore inherent to the above discussed compositions of Dias.  The solvent molecules of Dias are much smaller than the polymer molecules therein and therefore the solvents of Dias will necessarily be contained in the spaces and voids of the above discussed composition of Dias.  This is necessary to solvate Dias’ molecules.  There are therefore necessarily spaces and voids in the above discussed composition which have the capacity to fill with solvent molecules.  This meets the instant claims 16-18.  See MPEP 2112.  
The water, acetone, methanol, ethanol, and toluene of Dias, paragraph [0023] falls within the scope of the instant claim 21. Methanol and water are exemplified at Dias, paragraph [0066], Examples 1-4. At least water and methanol are disclosed with sufficient specificity to anticipate their use because they are exemplified. The remaining solvents which are common to Dias and the instant claim 21 are taken as being disclosed with sufficient specificity to anticipate the instant claim 21 because they make up such a large portion of the total solvents disclosed by Dias. Therefore, the skilled artisan would be sufficiently apprised to use them in the solutions of Dias that they are considered to be anticipated.

7.     Claims 6-12, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5804318 Pinchuk et al. with US Pat. Application Publication No. 2009/0169715 Dias et al. being cited as evidence.

Regarding claims 6-12, 16-19, and 21:

Pinchuk discloses an aqueous composition of polyacrylamide linear hydrogel for coating medical equipment to make the surfaces thereof more lubricious. See the abstract, Figures 1-4, of Pinchuk, particularly noting the bonding structures of the figures. See column 1, lines 4-16, particularly noting the silicone rubber of line 11 of Pinchuk. See Pinchuk, column 1, lines 65-67 and column 2, lines 1-67, particularly noting the covalent bonding of the hydrogel to the device via primer/coupling agent of lines 10-17.  Note the upper number average molecular weight of column 2, lines 53-54 of Pinchuk. See column 3, lines 24-67, particularly 24-55 of Pinchuk. See column 4, lines 35-55 of Pinchuk. See column 5, lines 1-7 and 65-67 and column 6, lines 1-7, which has about 11.3 wt.% polymer in the solution based on amounts of monomer and solvents of Pinchuk.
The covalent bond between the substrate and the linear hydrogel molecules of Pinchuk falls within the scope of the instantly claimed covalent bond between the surface of the substrate and one of the plurality of coupling groups.
Pinchuk is silent regarding physical entanglement of their polymer molecules. It is expected that the linear hydrogel molecules of Pinchuk necessarily physically entangle in order for the linear hydrogel molecules of Pinchuk to give the gel properties thereof. See Pinchuk, Fig. 1, noting “Linear Hydrogel” and column 6, line 7, noting “linear hydrogel”. It is noted that the molecules of Pinchuk’s figures have molecular weights of approximately 1000 g/mole. It is noted that Pinchuk discloses their linear hydrogels as having number average molecular weights up to about 30000 at claim 1 and column 2, lines 53-54. It is clear from Dias, paragraphs [0016], noting the lower weight average molecular weights, and [0056], that hydrophilic molecules of the molecular weights of Pinchuk can form chain entanglements.  It is therefore expected that the relatively concentrated solution of linear hydrogel of Pinchuk’s Example 1 necessarily and inherently forms entangled polymer network.  There is no evidence that the relatively concentrated solution of linear hydrogel of Pinchuk’s Example 1 does not necessarily and inherently form entangled polymer network. See MPEP 2112.
The solution of hydrogel polymer molecules of Pinchuk necessarily include physically entangled polymer network wherein each polymer has a plurality of coupling groups on the main backbone of the polymer.  The physically entangled polymer molecules of Pinchuk define a physically entangled polymer network wherein the physically entangled polymer network is made up of physically interacting chains having a mesh structure that defines the physically entangled polymer network wherein the mesh structure includes a network of polymer molecules arranged through physical entanglement such that systematic spaces exist within the material between/among the polymer molecular chains.  The monomers, amounts of monomers, and molecular lengths of the molecules of Pinchuk define the particulars of the chain entanglement of Pinchuk’s hydrogel network.  This definition of Pinchuk’s hydrogel network defines the systematic spaces between/among the polymer molecules of Pinchuk’s hydrogel network.  These spaces and voids in the hydrogel network of Pinchuk necessarily have the capacity to fill with solvent molecules as evidenced by the fact that they are hydrogels which are necessarily filled with water molecules.  This anticipates the instant claims 6-11.
The substrate of Pinchuk with the linear hydrogel covalently bound thereto with the silane coupling agents of Pinchuk, column 4, lines 35-55 falls within the scope of the instant claims 9-11. The composition of Pinchuk’s Example 1 falls within the scope of the instant claim 16-18 and 21. The water and isopropyl alcohol thereof fall within the scope of the instant claims 6, 8, 9, 11, 16, and 21. The acrylamide units which form the covalent bonds to the silane of Pinchuk fall within the scope of “acrylic” of the instant claims 12 and 19 as evidenced by the common root “acryl” between acrylamide and acrylic.
The method of coating the substrates of Pinchuk falls within the scope of the instant claims 6-8.

Regarding claim 15:

The lubricious structure of Pinchuk is lubricated with the same entangled polymer network as used by the instantly claimed inventions.  “Lubricious” of Pinchuk necessitates a lower coefficient of friction.  It is expected that the lubricious devices of Pinchuk necessarily and inherently possess friction coefficients within the scope of the instant claim 15 because they are described as lubricious and they are lubricated with the same entangled polymer network as used by the instantly claimed inventions.  The same entangled polymer network as used by the instantly claimed inventions must necessarily give the same or similar properties to the devices of Pinchuk.  See MPEP 2112.

8.      Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2009/0169715 Dias et al., as applied to claims 16-19 and 21 in paragraph 6 above.

The discussion of paragraph 6 above is repeated here.

Dias does not disclose the ratio of acrylamide to acrylic groups of the instant claim 20 with sufficient specificity to anticipate the instant claim 20.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyacrylamide/acrylic acid copolymer of Dias having the ratio of acrylamide to acrylic groups of the instant claim 20 because Dias, paragraph [0014] discloses the copolymeric polyelectrolytes having 5-99 wt% of ionizable or ionized groups with the remainder being absent of ionizable or ionized groups, the lower portion of this range includes the ratio of the instant claim 20, and the ratio of the instant claim 20 would have been expected to give only predictable results to the copolymeric electrolytes of Dias, including predictable hydrophilicity and predictable solubility in water therefrom. There is no showing of any unexpected result stemming from the ratio of the instant claim 20 over the compositions of Dias.

9.     Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2009/0169715 Dias et al., as applied to claims 16-21 in paragraphs 6 and 8 above, in view of US Pat. Application Publication No. 5804318 Pinchuk et al.

The discussions of paragraphs 6 and 8 above are repeated here.

Regarding claims 6-15:

The compositions of Dias which fall within the scope of the instant claims 16-21 and which are discussed in paragraphs 6 and 8 above are noted here particularly as is their use in coating medical devices to make them more lubricious.

Dias does not disclose the instantly claimed covalent bonding between the surface of the substrate and one coupling group of the plurality of coupling groups of the instant claims 6-15.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the structures of the instant claims 9-15 by the method of the instant claims 6-9 using the compositions of Dias which fall within the scope of those of the instant claims 16-21, as discussed in paragraphs 6 and 8 above because Dias discloses treating the medical device substrate chemically to improve the adherence of the coating thereto at Dias, paragraph [0059], Pinchuk shows it to be conventional to treat medical device substrates with functional silanes which can covalently bond to the substrate and the coating at Pinchuk, column 4, lines 23-55, and these amino silanes would have been expected to covalently bind the copolymeric electrolytes of Dias to the medical device of Dias while giving decreased ability to migrate of the copolymeric electrolytes of Dias as is desired by Dias, paragraph [0016], noting “decreased migrateability” and Dias, paragraph [0059], noting “to improve the adherence of the coating”. The ordinary skilled artisan prior to the instantly claimed invention would have understood that the isocyanate, epoxy, and amine groups of Pinchuk, column 4, lines 40-42 can react with the carboxyl groups of Dias.

Regarding claim 15:

The coating of the above rejection and Dias is the same entangled polymer network as used by the instantly claimed inventions.  It is expected that the devices coated with the polymer network of Dias in view of Pinchuk, as discussed above, necessarily and inherently possess friction coefficients within the scope of the instant claim 15 because they are coated with the same entangled polymer network as used by the instantly claimed inventions.  The same entangled polymer network as used by the instantly claimed inventions must necessarily give the same or similar properties to the devices of Dias in view of Pinchuk.  See MPEP 2112.

Coupled with the discussions of paragraphs 6 and 8 above regarding the compositions of the instant claims 16-21, this rejection makes obvious the inventions of the instant claims 6-15.

10.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2009/0169715 Dias et al., as applied to claims 16-21 in paragraphs 6 and 8 above, in view of US Pat. Application Publication No. 5804318 Pinchuk et al., as is applied to the instant claims 1-6 and 8-10 in paragraph 7 above, further in view of US Pat. Application Publication No. 2012/0322954 Zupancich et al.

The discussions of paragraphs 6, 8, and 9 above are repeated here.

Dias does not disclose the polydimethylsiloxane of the instant claim 7.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the structures of Dias which fall within the scope of the instant claims 9-15 from the polydimethylsiloxane of the instant claim 7 because Dias specifies that their substrates may be silicones at paragraph [0058], Pinchuk discloses their coupling agents for use on silicone articles at column 1, line 13 and claim 8, polysiloxanes and silicones of Dias encompass polydimethylsiloxane of the instant claim 7, Zupancich, paragraphs [0002], noting the polydimethylsiloxane as an example of the silicone rubber, and [0109]-[0110] show polydimethylsiloxane to be commonly used as silicone rubbers for making medical devices which are to be coated with lubricious coatings (Zupancich, paragraph [0006] and [0110]), and the silicone devices of Dias made with polydimethylsiloxane would have been expected to have the properties of the polydimethylsiloxane coupled with the lubricity of the coatings of Diaz.

11.       Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5804318 Pinchuk et al. with US Pat. Application Publication No. 2009/0169715 Dias et al. being cited as evidence, as applied to the instant claims 6-12, 16-19, and 21 in paragraph 7 above, further in view of US Pat. Application Publication No. 2012/0322954 Zupancich et al.

The discussion of paragraph 7 above is repeated here.

Pinchuk does not disclose the polydimethylsiloxane of the instant claim 14.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the structures of Pinchuk which fall within the scope of the instant claims 9-12 from the polydimethylsiloxane of the instant claim 14 because Pinchuk specifies that their substrates may be silicone rubbers at column 1, line 13 and polysiloxanes at claim 8, Pinchuk discloses their coupling agents for use on silicone articles at column 1, line 13 and claim 8, polysiloxanes and silicone rubbers of Pinchuk encompass polydimethylsiloxane of the instant claim 14, Zupancich, paragraphs [0002], noting the polydimethylsiloxane as an example of the silicone rubber, and [0109]-[0110] show polydimethylsiloxane to be commonly used as silicone rubbers for making medical devices which are to be coated with lubricious coatings (Zupancich, paragraph [0006] and [0110]), and the silicone devices of Pinchuk made with polydimethylsiloxane would have been expected to have the properties of the polydimethylsiloxane coupled with the lubricity of the coatings of Pinchuk.

12.     US Pat. Application Publication No. 2004/0100666 DeGroot et al. is cited for its description of polymer chain entanglement of paragraph [0019]. The effect of chain entanglement on solution viscosity is particularly noted.

13.      US Pat. Application Publication No. 2007/0049712 Allen et al. is cited for its description of polymer chain entanglement of paragraph [0008]. Its relating molecular weight to chain entanglement is particularly noted. It is noted that short, linear molecules have low molecular weights. It is noted that long, linear molecules have higher molecular weights. Short pieces of string are less likely to tangle than longer pieces of string. This property is similar for polymer molecules. This is evidenced by “Below the entanglement molecular weight” of Allen’s paragraph [0008].

14.     The instant claims 1-5 are not rejected over the prior art considered because the prior art does not disclose the mesh sizes of these claims.  See the parent prosecution for the full prosecution of this limitation.
This does not negate the above obviousness-type double patenting rejection.  The above obviousness-type double patenting rejection is not based on “prior art”.

15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762